DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application by Crawford et al (US 2005/0140837 A1) in view of the patent issued to Close (PN. 3,807,829).
Crawford et al teaches a method for recording a polarization grating that is comprised of the step of directing a first beam (105, Figure 1A) to a polymeric alignment layer (115 or 125, Figure 1A) serves as the polarization sensitive medium and a step of directing a second beam (106) to polarization sensitive recording medium to interfere with the first beam to generate polarization interference pattern to which the polarization sensitive recording medium is exposed, (please see Figures 3A and 3B), wherein the first propagation direction of the first beam and a second propagation direction of the second beam are non-parallel.  
This reference has met all the limitations with the exception that one of the first beam and the second beam has a planar wavefront and the other has non-planar wavefront.  Close in the same field of endeavor teaches that in order to record the holographic interference pattern to serve as either of a lens or a mirror, one of the recording beams has a planar wavefront and the other one of the recording beam has a non-planar wavefront, (please see Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Close to modify the recording of polarization grating of Crawford et al to make the one of the first and second beam to be planar and the other of the beam to be non-planar for the benefit of allowing the polarization grating to be either a lens or a mirror.  
With regard to claim 2, the polarization sensitive recording medium may include a photopolymerizable polymer, (please see paragraph [0082]).  
With regard to claims 3-5, Crawford et al teaches that the polarization sensitive recording medium includes a photo-alignment material (115 or 125, please see Figure 1A and paragraph [0078]), and the method further comprises forming a birefringent medium layer (120) on the polarization sensitive recording medium, wherein the birefringent medium layer comprises liquid crystal (LC).  The liquid crystal is polymerized, (please see paragraph [0079]).  
With regard to claims 8-11, Crawford et al teaches that the directing the first beam (105, Figure 1A) and directing the second beam (106) to the same surface of the polarization sensitive recording medium wherein the first beam and the second beam are circularly polarized beams having opposite handedness, (please see Figures 3A and 3B, and paragraph [0086]).  The first propagation direction forms a first angle with respect to a normal of the surface, (please see Figure 1A) and the second propagation direction forms a second angle with respect to the normal of the surface and the first angle and the second angle have different sign and with sustainably same absolute value, (please see Figure 1A).  With regard to claim 10, Crawford et al teaches that the first angle of the first beam and second angle of the second beam are each greater than zero degrees.  These references however do not teach explicitly that the first angle is smaller than or equal to 30 degrees and the second angle is small than or equal to 30 degrees.  These values are considered to be obvious matters of design choices to one skilled in the art to allow the polarization grating be recorded to allow the playback beam be propagated at desired angle to meet the specific application requirement.  
With regard to claims 12-15, Crawford et al teaches that the directing the first beam (105, Figure 1A) and directing the second beam (106) to the surface of the polarization sensitive recording medium wherein the first beam and the second beam are circularly polarized beams having opposite handedness, (please see Figures 3A and 3B, and paragraph [0086]).  In light of Close, the first beam and the second beam may be directed to opposite surfaces of the recording medium in order to record a reflection polarization grating, (please see Figure 1 of Close).  
Both Crawford et al and Close teach that the first propagation direction forms a first angle with respect to a normal of the surface, (please see Figure 1A of Crawford et al and Figure 1 of Close) and the second propagation direction forms a second angle with respect to the normal of the surface and the first angle and the second angle have different sign and with sustainably same absolute value, (please see Figure 1A of Crawford et al).  With regard to claim 14, both Crawford et al and Close teach that the first angle of the first beam and second angle of the second beam are each greater than zero degrees.  These references however do not teach explicitly that the first angle is smaller than or equal to 30 degrees and the second angle is small than or equal to 30 degrees.  These values are considered to be obvious matters of design choices to one skilled in the art to allow the polarization grating be recorded to allow the playback beam be propagated at desired angle to meet the specific application requirement.  
With regard to claim 16, Crawford et al teaches that the polarization interference pattern has substantially constant or uniform intensity and spatially varying linear polarization orientation angles, (please Figures 3A and 3B and paragraph [0086]).  
With regard to claim 17, Crawford et al teaches that the polarization interference pattern is recorded at the polarization sensitive recording medium to define an orientation pattern of an optic axis of the polarization sensitive recording medium, (please see Figures 3A and 3B, and paragraph [0086]).  In light of Close the orientation pattern of the optic axis of the polarization sensitive recording medium may correspond to an off-axis focusing geometric lens or mirror, (please see Figure 1 of Close).  
With regard to claims 18 and 19, Crawford et al teaches that the first beam and the second beams are laser beams having wavelengths within an absorption band of the polarization sensitive recording medium wherein the wavelengths may include ultraviolet wavelength (UV) or blue or green wavelengths (450 nm to 550 nm, please see paragraph [0093] and [0094]).  
With regard to claim 20, as shown in Figure 1 of Close, the non-planar wavefront may include a spherical wavefront.  

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al and Close as applied to claim 1 above, and further in view of US patent application publication by Waldern et al (US 2019/0285796).
The method for recording a polarization grating taught by Crawford et al in combination with the teachings of Close as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 6 and 7, these references do not teach explicitly that the polarization sensitive recording medium may include liquid crystal polymer and the polarization sensitive recording medium is annealed after the polarization sensitive recording medium is exposed to the polarization interference pattern.  Waldern et al in the same field of endeavor teaches a method for recording holographic grating wherein after the grating formed by exposing interference pattern (i.e. via conventional cross beam recording procedure), the grating layer is being annealed for stabilizing optical properties of the grating layer, (please see paragraph [0114]).  It is implicitly true that the annealing process is a predetermined temperature range determined by the nature of the recording medium material.  Waldern et al further teaches that the medium may comprise liquid crystal polymer, (please see paragraph [0114]).  It is implicitly true that the annealing temperature is in the range for the liquid crystal polymer.  It would then have been obvious to one skilled in the art to apply the teachings of Waldern et al to allow the polarization sensitive medium be annealed after it is being exposed to the polarization interference pattern for the benefit of stabilizing the polarization grating properties.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872